Citation Nr: 1524785	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2012 substantive appeal, the Veteran requested a Board videoconference hearing; he withdrew that request in July 2014 correspondence.  The correspondence from the Veteran's agent-representative indicates that he knows that a claim was pending before the Board.  The Board finds there is no duty to provide him an additional opportunity to provide evidence or argument in this appeal.


FINDING OF FACT

At no time during the course of this appeal has the Veteran been diagnosed with peripheral neuropathy of either the upper or lower extremities.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. 

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  Although the December 2010 correspondence incorrectly stated that he filed his claim within one year after discharge of service, the Board finds that this statement has not resulted in any prejudice to the Veteran.  As discussed below, the facts are not in dispute and it is clearly shown that the Veteran does not have peripheral neuropathy for which VA compensation is payable.  Accordingly, regardless of when the claim was filed, service connection cannot be granted.  The Board finds that the Veteran has therefore received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not alleged any prejudice from a notice defect.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's service treatment records (STRs) and postservice medical records have been secured.  The RO did not arrange for a VA examination or secure a medical opinion with respect to this claim.  The Board has considered whether such an examination is necessary and finds that there is nothing in the record to suggest that the Veteran has been diagnosed with peripheral neuropathy for VA benefits purposes.  Further, the Veteran does not contend and the evidence does not support a finding of continuity of symptomatology with respect to his peripheral neuropathy which would warrant an examination as he specifically denied any history of peripheral neuropathy on July 2010 VA diabetes mellitus examination.  Because there is no indication that the Veteran has peripheral neuropathy (for VA benefits purposes) that is related to service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim of service connection for peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Accordingly, VA's duty to assist is met and the Board will address the merits of this claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection is available for certain types of peripheral neuropathy as presumptively associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  Early-onset peripheral neuropathy (formerly "acute and subacute peripheral neuropathy") is capable of presumptive service connection, but must manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (amended effective September 6, 2013).  Service connection is also available on a secondary basis if the evidence shows that the Veteran has peripheral neuropathy that is caused or secondary to the service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2014).

On July 2010 VA diabetes mellitus examination, the Veteran specifically denied any history of peripheral neuropathy.  During September 2011 VA treatment, he complained of intermittent numbness of his hands for the past two years.  The physicians did not find electrodiagnostic evidence of right cervical radiculopathy or large fiber peripheral polyneuropathy.  During June and December 2013 VA treatments, he denied any neurological abnormalities such as numbness, burning sensation, or weakness.  

The Board has carefully considered the Veteran's lay statements; first, as noted, the Veteran has not consistently reported symptoms such as numbness.  The Veteran is also certainly competent to discuss feelings of numbness and pain in the extremities.  The Veteran, however, has not been shown to have medical training, and as such, cannot provide a specific diagnosis or etiology as to these symptoms; these questions of etiology and specific diagnosis are complex and require, in the Board's judgment, medical training.  As such, the Veteran is not capable of opining that his complained of symptoms represent a diagnosed disability with a specific etiology.  Without such a competent diagnosis of relevant disability, service connection is not available.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no indication in the record that the Veteran has been diagnosed with peripheral neuropathy at any time during the course of this appeal, the claim for service connection for peripheral neuropathy of the upper and lower extremities must be denied.


ORDER

Service connection for peripheral neuropathy of the upper and lower extremities is denied.


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


